Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 2 is objected to because of the following informality: 
In claim 2, line 5, “(Tu - 20 degrees C)” has the appearance of negative 20 degrees.  It is not clear that this is an equation as suggested in the response as of 3/5/21, pgs. 18 and 19.   It is suggested that the claim be amended to reflect --Tu minus 20 degrees C--.  This would clear the record.
Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(d)
Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant in the recitation of a frequency (clms 12 & 13) without connection to any structure previously recited would appear to merely recite a process parameter and this does not further structurally limit the apparatus of claim 1.  Should Applicant seek to further structurally limit the apparatus then the claim should be amended to reflect, --the controller configured to .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Magnetic flux generation mechanism of claims 1, 9, and 10.
Current generation mechanism of claims 1, 9, and 10.
Heating mechanism of claim 2.
Sealing device of claim 3.
Damping-straightening mechanism of claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 103
Claims 1 and 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP55097462) in view of Chung (US 5,831,643).
Nakagawa provides a molten metal coating apparatus and method of use thereof, the apparatus comprising a coating furnace defining a heatable chamber (4) having therein space of non-oxidizing atmosphere (see abstract) in which a metal strip (1) continuously travels; and a nozzle system integrated into the coating furnace, the nozzle system configured to discharge liquid molten metal toward a surface of the metal strip, the nozzle system comprising an encased or chamber enclosed nozzle (i.e., 11-13) defining a nozzle cartridge having an outlet tip end through which molten metal passes, each nozzle having a discharge port defining plural discharge ports disposed in a transverse direction of the traveling metal strip; the apparatus further includes use of at least one electromagnetic pump (i.e., 18, 19) which would include a magnetic flux generation mechanism or magnet and current generation mechanism, to jet or thrust molten metal in a direction with respect to the metal strip, the electromagnetic pump positioned with respect to a lower portion of the chamber, the nozzle system is configured to discharge molten metal from the given discharge port toward the surface of the metal strip due to action of electromagnetic force(s) generated on the molten metal.  Nakagawa is silent concerning the nozzle system configured to discharge liquid by droplet using magnetic flux generation and current generation mechanism wherein Lorentz force is generated on the liquid in at least a part of the nozzle chamber by sending electric current to the liquid in the part of the chamber using the current generation mechanism.  However, it was known in the dispensing art before the effective filing date of the invention to provide a nozzle system configured to discharge liquid 
With respect to claim 3, sealing device includes would include slit (23; see Nakagawa). 
With respect to claim 4, see damping-straightening mechanism including supporting rolls (i.e., 5, 6, 7; see Nakagawa) which would enable suppression of vibration.
With respect to claim 5, even though the combined apparatus as defined by Nakagawa and Chung does not detail the nozzle system having micron sized diameter discharge ports, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the nozzle system to discharge liquid metal by droplet utilizing suitably sized discharge port(s) including microports in order to eject and apply desired microfeatures on the metal strip.  The machining of the discharge orifice(s) of the nozzle system as defined by the 
With respect to claim 6, the apparatus as defined by the combination above would provide for a plurality of adjacent nozzles disposed in the transverse direction of the metal strip, so that the discharge ports would be arranged at given intervals across an entire range of the transverse direction of the metal strip.
With respect to claim 7, the apparatus as defined by the combination above would provide for a plurality of adjacent nozzles disposed in line with a travelling direction of the strip in the area wherein the metal strip is passed beyond gas blowing nozzles (27).
With respect to claim 9, the apparatus as defined by the combination above would enable the process of coating of the metal strip by droplet discharge toward the surface of the meal strip as the strip travels.
With respect to claim 10, Nakagawa provides a method of coating a metal strip with liquid molten metal comprising providing an apparatus having a coating furnace defining a heatable chamber (4) having therein space of non-oxidizing atmosphere (see abstract) in which a metal strip (1) continuously travels; and a nozzle system integrated into the coating furnace, the nozzle system configured to discharge liquid molten metal toward a surface of the metal strip, the nozzle system comprising an encased or chamber enclosed nozzle (i.e., 11-13) defining a nozzle cartridge having an outlet tip end through which molten metal passes, each nozzle having a discharge port defining plural discharge ports disposed in a transverse direction of the traveling metal strip; the apparatus further includes use of at least one electromagnetic pump (i.e., 18, 19) which would include a magnetic flux generation mechanism or magnet and current generation mechanism, to jet or thrust molten metal in a direction with respect to the metal strip, the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP55097462) in view of Chung (US 5,831,643) as applied to claim 1 above and further in view of Masanori et al (JP-04329856).
Nakagawa and Chung provide a molten metal coating apparatus as mentioned above.  Nakagawa provides heatable gas applied to the metal strip via nozzle (28) and Chung at least recognizes heating in the range of 18-20 degrees Celsius (col. 5, lines 49-col. 6, line 12).  Nakagawa and Chung are silent concerning controlled heating of the metal strip to a predetermined range prior to application of liquid molten metal to the strip. However, it was known in the metal coating art before the effective filing date of the invention to provide fine controlled heating of the metal strip to be 20 degrees Celsius or more in order to provide for suitable coating of the metal strip so as to prevent plating defects as evidenced by Masanori (see abstract, [0001-0010, 0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide suitable controlled heating of the metal strip in a desired temperature range in the apparatus as defined by the combination above in order to provide for suitable coating of the metal strip without defects.

Claims 5, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP55097462) in view of Chung (US 5,831,643) as applied to claim 1 above and further in view of Rogers et al (US2011/0187798).
Nakagawa and Chung provide a molten metal coating apparatus as mentioned above.  Even though the combined apparatus as defined by Nakagawa and Chung does not detail the nozzle system having discharge ports of a micron diameter (i.e., 60 microns or less), Rogers provides from the dispensing art evidence of use of a nozzle of the jetting type to dispense hot melt or molten material via micron sized discharge orifice(s) or port(s) to deposit nanofeatures or microfeatures in droplet form on a substrate at high resolution as evidenced by Rogers (see abstract; [0009-0010, 0071]; see Fig. 1).  It would have been obvious to one of ordinary skill in 
With respect to claim 6, the apparatus as defined by the combination above would provide for a plurality of adjacent nozzles disposed in the transverse direction of the metal strip, so that the discharge ports would be arranged at given intervals across an entire range of the transverse direction of the metal strip.
With respect to claim 11, the combined teachings of Nakagawa and Chung does not detail current generation from a DC power supply and controller to send pulsed direct current to the liquid molten metal.  However, Rogers minimally establishes the use of computer controllable power supply to send electric charge or current to the liquid even in pulsating mode as evidenced by Rogers ([0098, 0017, 0076, 0151]; see claim 45).  Further, Rogers provides for intermittent/pulsed electrical charge in a range between 4 kHz and 60 kHz [0017].  In light of the Rogers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide current generation from a suitable power supply (i.e., DC power) and controller in the apparatus as defined by the combination above in order to effect a desired ejection output or mode for the metal strip product being produced.  
With respect to claims 12 and 13, these claims have been given no patentable weight for reasoning mentioned above.  

Claims 1 and 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasa et al (WO2010/063576) in view of Jung [Cheol] (KR20030054623) and Nakagawa (JP55097462).
Rasa provides a molten metal coating apparatus and method of use thereof, the apparatus comprising a conventional Lorentz force generated nozzle system having nozzle cartridge or unit (see sideview in Fig. 1), magnetic flux generation mechanism and current generation mechanism (page 6, line 16 to page 8, line 14; Figs. 2a-2c), the nozzle system capable of discharging droplets of molten metal on a surface at minimal cost.  Rasa is silent concerning use of the coating apparatus in a heatable coating chamber defining a tempered non-oxidizing atmosphere wherein metal strip is coated in the chamber and the nozzle system having plural discharge ports.  Jung provides a molten metal coating apparatus and method of use thereof for the purpose of coating the metal strip with molten metal, the Jung apparatus comprising a conventional heatable coating chamber (see box around coating members and strip) defining a tempered atmosphere in which a metal strip (109) continuously travels using a Lorentz force generated nozzle system.   In light of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Rasa molten metal coating apparatus within a heatable coating chamber defining a tempered atmosphere in which a metal strip continuously travels so as to coat the metal strip.  Even though Jung is silent concerning the coating furnace chamber defining a space of non-oxidizing atmosphere, it was known in the art before the effective filing date of the invention to provide a coating furnace defining a space of non-oxidizing atmosphere about the coating of the metal strip with molten metal to prevent oxidation or damage to the metal coated strip and to use a plural discharging port nozzle system disposed in a transverse direction of the traveling metal strip to apply coating along a length of the strip as evidenced by Nakagawa (see abstract; see Fig. 1).  In light of the teachings of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
With respect to claim 3, Jung would appear to provide for slits for the entrance/exit of the metal strip from the furnace.  Nakagawa further provides for the sealing device to include slit (23). The provision of sealing device at a side of the coating furnace of the apparatus as defined by the combination above would be within the purview of one skilled in the art.
  With respect to claim 4, see damping-straightening mechanism including supporting rolls (not numbered in Fig. 1 of Jung; see elements 5, 6, 7 of Nakagawa) which would enable suppression of vibration. The provision of damping-straightening mechanism including support rolls in the apparatus as defined by the combination above would be within the purview of one skilled in the art.  
With respect to claim 5, even though Rasa, Jung, and Nakagawa do not teach micron port size of the discharge openings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the apparatus as defined by the combination above to have a nozzle system with suitably sized discharge ports including microports in order to eject and apply desired microfeatures on the metal strip.  The machining of the discharge orifices of the nozzle system as defined by the combination above to a desired dimension for formation of desired products with microfeatures would be within the purview of one skilled in the art.

With respect to claim 7, the apparatus as defined by the combination above would provide for a plurality of adjacent nozzles disposed in line with a travelling direction of the strip. 
With respect to claim 9, the apparatus as defined by the combination above would enable the process of coating of the metal strip by droplet discharge toward the surface of the meal strip as the strip travels.
With respect to claim 10, Rasa provides a method of coating with molten metal by providing a coating apparatus including a conventional Lorentz force generated nozzle system having nozzle cartridge or unit (see sideview in Fig. 1), magnetic flux generation mechanism and current generation mechanism (page 6, line 16 to page 8, line 14; Figs. 2a-2c), the nozzle system capable of discharging droplets of molten metal on a surface at minimal cost.  Rasa is silent concerning use of the nozzle system a coating chamber defining a non-oxidizing atmosphere wherein metal strip is coated in the chamber and the nozzle system having plural discharge ports.  Jung provides a molten metal coating apparatus and method of use thereof for the purpose of coating the metal strip with molten metal, the Jung apparatus comprising a conventional heatable coating chamber (see box around coating members and strip) defining a tempered atmosphere in which a metal strip (109) continuously travels using a Lorentz force generated nozzle system.   In light of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Rasa molten metal nozzle system within a heatable coating chamber defining a tempered atmosphere in which a metal strip continuously travels so .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rasa et al (WO2010/063576) in view of Jung [Cheol] (KR20030054623) and Nakagawa (JP55097462) as applied to claim 1 above and further in view of Masanori et al (JP-04329856).
The teachings of Rasa, Jung, and Nakagawa have been mentioned above yet all are silent concerning controlled heating of the metal strip to a predetermined range prior to application of liquid molten metal to the strip. However, it was known in the metal coating art before the effective filing date of the invention to provide fine controlled heating of the metal strip to be 20 degrees Celsius or more in order to provide for suitable coating of the metal strip so as to prevent plating defects as evidenced by Masanori (see abstract, [0001-0010, 0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to .

Claims 5, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasa et al (WO2010/063576) in view of Jung [Cheol] (KR20030054623) and Nakagawa (JP55097462) as applied to claim 1 above and further in view of  in view of Rogers et al (US2011/0187798).
The teachings of Rasa, Jung, and Nakagawa have been mentioned above yet they do not teach or suggest the nozzle system having discharge ports of a micron diameter (i.e., 60 microns or less).  Rogers provides from the dispensing art evidence of use of a nozzle of the jetting type to dispense hot melt or molten material via micron sized discharge orifice(s) or port(s) to deposit nanofeatures or microfeatures in droplet form on a substrate at high resolution as evidenced by Rogers (see abstract; [0009-0010, 0071]; see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the nozzle system of the apparatus as defined by the combination above to have micron sized discharge orifices or ports as taught by Rogers in order to eject and apply desired nano or microfeatures on the metal strip.  The machining of the discharge orifice(s) of the nozzle system as defined by the combination above to have a desired dimension for formation of products with nano or microfeatures would be within the purview of one skilled in the art.
With respect to claim 6, the apparatus as defined by the combination above would provide for a plurality of adjacent nozzles disposed to eject molten metal material in the transverse direction of the metal strip, so that the discharge ports would be arranged at given intervals across an entire range of the transverse direction of the metal strip.


With respect to claims 12 and 13, these claims have been given no patentable weight for reasoning mentioned above.  

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Applicant contends that all 103 rejections based on the teachings of Nakagawa (JP55097462) in view of Chung (US 5,831,643) should be withdrawn because the combination of the teachings of Nakagawa with Chung is improper because Chung relates to a nozzle system for liquid ink and the Nakagawa nozzle system is for liquid molten metal such that together, the Chung system would not be configured to discharge liquid metal droplets.  The modification of the Nakagawa apparatus to include a different nozzle system would destroy the principle operation of the Nakagawa apparatus, and there is no reasonable motivation for the combination.

Applicant contends that all 103 rejections based on the teachings of Rasa (WO2010/063576) in view of Jung [Cheol] (KR20030054623), and Nakagawa (JP55097462) should be withdrawn because Rasa teaches a technique of discharging a molten metal using the Lorentz force, (see Rasa at page 2 lines 27-34), but fails to disclose or suggest applying this 
In response, the obviousness rejection based on the combined teachings of Rasa (WO2010/063576) in view of Jung [Cheol] (KR20030054623), and Nakagawa (JP55097462) is deemed proper because Rasa establishes the teaching of dispensing molten metal and recognizes that the outlet or discharge port can be blocked by oxidized metal material so the molten metal material would be prevented from coming out of the discharge port (pg. 7, 2nd paragraph).  Rasa may not talk about using the nozzle system in a tempered non-oxidizing atmosphere yet it would be common sense that the nozzle system would be useful in such an environment because the coating material is in heated form and would need to be in a non-oxidizing atmosphere to be used so the nozzle system does not become plugged.  Jung provides a molten metal coating apparatus and method of use thereof for the purpose of coating the metal strip with molten metal, the Jung apparatus comprising a conventional heatable coating chamber (see box around coating members and strip) defining a tempered atmosphere in which a metal strip (109) continuously travels using a Lorentz force generated nozzle system.   In light of teachings of Rasa and the teaching of Jung, one of ordinary skill in the art would readily appreciate configuring the Rasa molten metal coating apparatus within a heatable coating chamber defining a tempered atmosphere in which a metal strip continuously travels so as to coat the metal strip.  Even though .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        le
5/21/2021